Title: Dumas to the American Commissioners, 13[â€”18] September 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, September 13[–18], 1778, in French: The Assembly of Holland has resolved to increase the republic’s naval forces in Europe by 32 ships of the line as well as frigates and 8,000 crewmen. The address of the bourse of Amsterdam has arrived as has one from a number of Rotterdam merchants. The merchants of Dort are also complaining. The Dutch envoy in London reports three vessels have been returned, including one that a Dutch captain recaptured. The envoy has protested the English captures.
September 16: I have received your letter. The Grand Facteur was very pleased with it. I will leave a copy with our friend van Berckel.
September 17: A second address from Rotterdam describes the questioning which the masters of Dutch vessels taken to England must undergo. The issue of the captures will be discussed tomorrow. The Grand Facteur has made a copy of the address of the Amsterdam merchants.
September 18: The resolution taken today by the States of Holland to make stronger representations and to protect the country’s trade is satisfactory.>
